      Case 1:19-cv-00430-VSB-BCM Document 25
                                          24 Filed 09/09/20
                                                   09/04/20 Page 1 of 2




AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
By: BENIL ABRAHAM
Special Assistant U. S. Attorney
86 Chambers Street, 3rd floor
New York, NY 10007
Tel. (212) 264-2012

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
                               :
MIGUEL ALAS,                   :                      1:19-CV-00430 (VSB-BCM)
                               :
                Plaintiff        :                         CONSENT ORDER FOR
                                                      PAYMENT
                                              :       OF FEES PURSUANT TO THE EQUAL
               v.                             :       ACCESS TO JUSTICE ACT
                                                      :
ANDREW SAUL,                   :
Commissioner of Social Security,
                               :
                               :
               Defendant.      :
                               :
-------------------------------x

       IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for the

parties in the above-titled action that Plaintiff be awarded attorney fees and costs under the Equal

Access to Justice Act (EAJA) (28 U.S.C. § 2412) in the amount of eight thousand seven hundred

dollars ($8,700.00) in fees and expenses, in full satisfaction of any claim for fees and expenses

pursuant to EAJA in this action.

       AND, the Court having reviewed the record in this matter;

       IT IS on this ____
                      9th day of _____________,
                                  September     2020;

       ORDERED that Plaintiff be awarded fees and expenses under EAJA in the amount of




                                                  1
      Case 1:19-cv-00430-VSB-BCM Document 25
                                          24 Filed 09/09/20
                                                   09/04/20 Page 2 of 2




$8,700.00, and that fees are payable to the Plaintiff, but if Plaintiff does not owe a debt subject to

offset, payable to Plai iff a       e .

         ORDERED that the within matter is dismissed with prejudice.




                                                                        9/9/2020


The undersigned hereby consent to the form and entry of the within order.


Dated: 9/4/2020                                 AUDREY STRAUSS
                                                United States Attorney for the
                                                Southern District of New York
                                                Attorney for Defendant


                                          By:   /s/ Benil Abraham
                                                Benil Abraham
                                                Special Assistant United States Attorney
                                                86 Chambers Street, 3rd floor
                                                New York, New York 10007
                                                Telephone: (212) 264-2012
                                                benil.abraham@ssa.gov


                                                LAW OFFICE OF DANIEL BERGER
                                                Attorneys for Plaintiff



Dated:                                          Daniel Berger, Esq.
                                                1000 Grand Concourse, Suite 1A
                                                Bronx, New York 10451
                                                Telephone: (718) 588-4715
                                                danielbergeresq@binderlawfirm com




                                                   2
